Title: Mercy Otis Warren to Abigail Adams, 19 January 1779
From: Warren, Mercy Otis
To: Adams, Abigail




Jan. 19 1779


I Intended writing my Friend Mrs. Adams when Mr. Thaxter Returned but dare say he Gave you a satisfactory Reason why I did not, since which many matters have taken up my time. The Bussy and the Gloomy scenes have Alternately played before me and Commanded my Attention almost Ever since I left your house with a Heart full of anxiety.
I saw my Father no more as my Foreboding Heart presaged. He Breathed his Last sigh And bid Adieu to mortality before I Reached His now Desolate Mansion.
Why was this such a painful Circumstance to me. How Inconsistent, how Irrational are our Wishes. When the saint is on the Threshold of Eternity And His Lord has Commissioned a Messenger to Release him from his Labour, and Bestow the Reward shall we wish a Moments Detention, that we may be permited the painful, the Terefying satisfaction of standing by His Couch, while the trembling Soul is taking Leave of Its shattered tenement, and is looking abroad, amidst the Dark, profound, Etheriel oeconimy, for a New and more permenent Habitation.
My Excellent parent had Long done his Work, and was patiently waiting this important Change. He longed to Depart and to be with Christ, and to unite his song of praise with the seperate spirit of one whose Life was such that her Children Could not be forgiven if they did not Arise and Call her Blessed, so long as Memory is lent them.
Forgive the Fond overflowings of Fillial affection, and I will lead you from a subject so unpolite to a more Fashionable theme, to the Disputes of polititions and statsmen. There if any where is Developed the Dark Windings of the Human Heart. How often when they have involved themselves in Guilt, do they send a Hue and Cry for justice to overtake such as are about to Detect them. Perhaps we may soon see the Methods taken to Exculpate the knave were the best Means of Bringing to Light the knavery: and had the Former been silent, the odium of the Latter might have been fixed where it was not due, but by opening a Door for a strict scrutiny I hope truth will be Discovered And punishment and Disgrace will Rest where it ought.
If your Little Good Girl is unhappy she Conceals it from me, for she smiles as if she Enjoyed herself and says plimouth is as pleasant as Either Boston or Braintree. I shall Endeavour to keep her in that sentiment as Long as I Can.
If you hear anything from France we are not so immersed in our own Happiness but what she and I Can Listen with pleasure. Nor would Inteligence from any other quarter be unentertaining handed forward by your pen.
Make my Regards to Mr. Thaxter and to all other Braintree Friends. I will not write what I think of this young Gentleman, but when I see you I will tell you.
It gives me pleasure in such a day as this when Vice is strengthened by Fashion, and Crimes are softned by the appelation of Taste to see any Coming on the stage of action who have understanding and Virtue sufficient to Dare to be Good. But this may be one of the Antiquated Whims of Your undisguized Friend,

Marcia Warren

